Citation Nr: 1810243	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1943 to February 1946.  

His awards and decorations included the World War II Victory Medal; Philippine Liberation Medal; and the Asiatic-Pacific Campaign Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

A July 2009 Board decision denied, in pertinent part, the Veteran's claim for service connection for bilateral hearing loss.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2010 Joint Motion for Remand (JMR), the parties moved to vacate and remand the portion of the Board's decision addressing this issue.  A Court Order later granted the JMR and vacated and remanded the claim.  The Board then remanded the claim for further development in November 2010. 

In November 2015, the Board denied the claim for bilateral hearing loss.  The Veteran appealed the denial.  In a December 2016 memorandum decision, the Court held that the November 2015 Board decision failed to properly address whether the Veteran was competent to state that his hearing loss had continued since his military service.  Accordingly, the Court vacated and remanded the hearing loss claim back to the Board for adjudication consistent with the memorandum decision.

The Board remanded the claim in August 2017 to obtain a VA medical opinion and additional VA treatment records.  As the Board's August 2017 directives have been completed, the case may move forward without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).





FINDING OF FACT

A bilateral hearing loss disability was not shown within one year after discharge from service, and the competent and probative evidence does not establish that the Veteran's current bilateral hearing loss disability was incurred in or otherwise related to his period of service.   


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his bilateral hearing loss resulted from his active duty service.

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for chronic disabilities, such as hearing loss, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered to be a chronic disability for VA purposes.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303 (d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d).

The Board also notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159-160.

Turning to the evidence of record, the Veteran's service treatment records are silent for complaint or documentation of hearing loss.  A February 1946 separation examination revealed normal tests of the Veteran's hearing by watch, coin click, whispered voice, and spoken voice.  

Post-service, VA treatment records note that from 2000 to 2007, the Veteran identified bilateral hearing loss as a barrier to learning.  In a May 2007 audiology consultation, the Veteran was diagnosed with bilateral mild to severe high frequency sensorineural hearing impairment.  However, the Veteran stated he did not want hearing aids. 

On VA audiological examination in May 2007, the examiner provided a diagnosis of bilateral sensorineural hearing loss.  The examiner considered the Veteran's reported exposure to acoustic trauma from naval gunfire on active duty, as well as his noise exposure while employed as a long distance truck driver for 35 years.  The examiner opined that the hearing loss was not caused by, or the result of noise exposure encountered during military service and reasoned that there was no medical evidence demonstrating that hearing loss was attributable to military service.  Instead, the examiner concluded that it was highly likely that the hearing loss was related to civilian occupational noise exposure combined with a presbycusis component to an unknown degree.

The Board remanded this matter for an addendum opinion to address the Veteran's lay statements regarding symptoms since service.  A February 2015 VA addendum opinion stated that the claimed bilateral hearing loss was less likely than not due to or the result of military service.  As rationale, the examiner noted that all active duty medical records, as well as post-service treatment records through 2007, were silent as to any findings consistent with a diagnosis of hearing loss or acoustic trauma.  The examiner acknowledged that the absence of hearing loss at separation did not rule out service connection, but noted that the purpose of the separation examination was to determine then-present medical issues and changes in physical condition on active duty.   

The examiner noted that the Veteran was a truck driver for 35 years, indicative of steady exposure to excessive noise during that time.  She further noted that Department of Transportation (DOT) physicals were required for truck driving, which included a hearing evaluation, and that the Veteran passed his DOT physicals without the assistance of hearing aids.  Conceding noise exposure on active duty and noting that the absence of disabling hearing loss at separation did not preclude service connection, the examiner nevertheless concluded that there must be evidence that current hearing loss is related to active duty.  The examiner found no objective or subjective evidence of acoustic damage on active duty.  Instead, the examiner noted that the Veteran consistently passed DOT physicals for a period of 35 years, including hearing evaluations without hearing aids, and military and VA physicians well-trained in obtaining a veteran's medical history did not find evidence of hearing loss.  

The examiner further stated that it was a physician's responsibility in medical reports to notate the Veteran's concerns with health issues including any disabilities related to hearing loss, yet post-service records were silent on hearing loss, tinnitus and acoustic trauma until 2007.  She further stated that VA medical records prior to 2007 were silent for any health issues concerning the Veteran's ears or hearing and those records also indicated that the Veteran had no barriers to learning, which would necessarily include hearing loss.  Contrary to the audiologist's statement, however, VA treatment records as early as February 2000 repeatedly indicated that the Veteran's hearing loss was a barrier to learning.  As such, this matter was remanded in August 2017 for a VA opinion addressing the reported barriers to learning and the Veteran's lay statements that he just lived with his hearing loss because he was unable to afford treatment.  

In a December 2017 VA addendum opinion, the audiologist who authored the February 2015 VA opinion concluded that it was less likely than not that the Veteran's hearing loss was related to military service.  She included the same rationale set forth in the February 2015 VA opinion.  In addition, the examiner specifically addressed the treatment notes indicating hearing loss as a barrier to learning and opined that these reports did not negate the Veteran's denial of hearing loss prior to 2000, or the absence of any documentation of hearing decrease in service treatment records.  Relative to the Veteran's assertion that he just lived with his hearing loss because he was unable to afford treatment, the examiner stated that this was inconsistent with VA treatment records indicating that the Veteran refused hearing aids from a VA audiologist, despite being eligible for hearing aids through the VA.  

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's bilateral hearing loss is less likely than not related to his period of active service.  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board places high probative weight on the VA opinions of record, as the examiners reviewed the Veteran's claims file, including medical history and lay statements, and provided adequate rationale for the opinion that the Veteran's bilateral hearing loss is less likely than not related to his period of active service.  In addition, there is no competent medical evidence to the contrary.   

Regarding the Veteran's assertions that his hearing loss was caused by his active duty service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2017).  Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has considered the Veteran's lay assertions regarding the etiology of his bilateral hearing loss.  The first report of hearing problems occurred in 2000, over five decades after separation, when hearing was noted as a barrier to the Veteran's learning.  The Veteran has also asserted that he experienced hearing loss since separation, but that he just lived with it because he was unable to afford treatment.  In a September 2011 cardiology treatment visit, the Veteran denied any hearing loss.  The Veteran asserted in a January 2016 otolaryngology clinic visit that he had hearing loss since discharge and particularly experienced problems with his left ear since service.  The Veteran further stated that he did not want any treatment or hearing aids.  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As such, the Veteran is capable of reporting symptoms he has experienced since separation from service, but he is not competent to provide an etiology as to his current bilateral hearing loss.  Instead, the Board finds the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions.  Additionally, the Veteran's accounts of hearing loss since service are simply not corroborated by the medical evidence of record.  Instead, the most probative evidence of record demonstrates that the Veteran's hearing loss manifested more than five decades after separation, including following a 35-year occupational history of significant noise exposure as a truck driver, and passing DOT physical evaluations throughout that period.  While the Veteran asserted that he lived with his hearing loss because he could not afford treatment, the evidence of record demonstrates that the Veteran was eligible for hearing aids through VA, but refused them.    

The Board notes that the Veteran has also submitted internet articles regarding acoustic trauma and its effects on hearing acuity, to include delayed onset of tinnitus, in support of his claim.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, the articles submitted by the Veteran are not accompanied by the opinion of any medical expert, and instead merely discuss manifestations commonly associated with noise exposure and hearing loss.  Accordingly, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks v. West, 11 Vet. App. 314 (1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)).  

As such, the most probative evidence of record does not establish that the Veteran's currently diagnosed bilateral hearing loss is related to his period of active duty. Instead, the most probative medical evidence of record has demonstrated that the disorder was diagnosed more than five decades following separation, and as such hearing loss is not directly or presumptively related to the Veteran's period of active service.  As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


